Title: Lambert Wickes to the American Commissioners, 12 September 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Malo Sepr. 12th 1777.
I received your favour of the 28th. Augt. Since which I have wrote you two letters and have received no Answer. As the Admiralty begins to be very pressing in Insisting on My Imediate departure, I am afraid they will hardly permit me to Wait the Arrival of your dispatches unless they Come Very Soon, As I expect to be Sent out of Port the first fair Wind. I Mentioned in my last, that it would not be in my power to Carry any goods out, as my Ship is quite full and as deep as I would Wish to have her. We are not permitted to Send the Dolphin round to Nantes as french property and are apprehensive she will not be Admited as American property, as there is orders given us here not to Offer to enter into any other French port unless in distress and then not to remain longer than 24 Hours in port. I should be Much Obliged for your instructions on this head. I remain, Gentlemen, with the greatest respect Your Most Obedient Humble Servant
Lambt. Wickes
To the Honbles. Benja. Franklin & S: Dean and A Lee Paris
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notations in different hands: Capt Wickes / Capt Weeks St Malo’s Sepr 12 77
